Citation Nr: 1204266	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-00 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for a right foot disability, currently rated as 30 percent disabling.  

2.  Entitlement to an increased rating for pseudofolliculitis barbae, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel



INTRODUCTION

The Veteran has verified active duty from January 1977 to July 1977.  He apparently had additional reserve service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran has submitted correspondence challenging the service dates listed on RO letters dated in June 2009 and August 2010.  Those letters merely provided a summary of his VA entitlement.  Such matter is not within the Board's jurisdiction and the matter is referred to the Agency of Original Jurisdiction for response and any action deemed necessary. 

For reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims for increased ratings for a right foot disability and pseudofolliculitis barbae.  

The Veteran was last afforded a VA examination for his right foot disability and pseudofolliculitis barbae in May 2007, over 4 years ago.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran's representative has requested a current examination.

Because there may have been changes in the Veteran's conditions, the Board finds that new examinations of the feet and skin are needed to fully and fairly evaluate the Veteran's claims for increased ratings.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The Veteran submitted an authorization form that was recently forwarded to the Board showing treatment for his feet at the VA Medical Center in Jamaica Plain, Massachusetts.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for his service-connected right foot disability and pseudofolliculitis barbae since May 2007.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

In addition, obtain all relevant ongoing VA treatment records dating since February 2007 from the VA Medical Centers in Boston and Jamaica Plains, Massachusetts.
 
2.  Schedule the Veteran for an examination of the feet to determine the current severity of his right foot disability.  The examiner must review the claims folder in conjunction with the examination.  All indicated tests should be performed and the results reported.  

The examiner should describe all symptomatology related to the service-connected right foot disability.  The examiner should indicate the severity of the tendonitis of the extensor tendons and pes planus with bunions.  The examiner should also describe any functional loss pertaining to the service-connected tendonitis of the extensor tendons and pes planus with bunions due to pain or weakness, and to document all objective evidence of those symptoms.  A rationale for any opinion expressed should be provided.

3.  Schedule the Veteran for an examination of the skin to determine the current severity of his pseudofolliculitis barbae.  The examiner must review the claims folder in conjunction with the examination.  All indicated tests should be performed and the results reported.  

The examiner should describe all symptomatology related to the service-connected pseudofolliculitis barbae.  The examiner should determine what percent of the entire body or of exposed areas are affected by the pseudofolliculitis barbae.  The examiner should indicate whether systemic therapy such as corticosteroids or other immunosuppressive drugs were required for the disability during the past 12-month period, and if so, how often the medication was required.  The examiner should also indicate whether the disability results in disfigurement of the head, face and neck and to describe such in detail.  If disfigurement exists, photographs should be provided with the examination report.  A rationale for any opinion expressed should be provided.

4.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


